Citation Nr: 0905362	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO. 07-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
right knee disability.

3. Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
generalized osteoarthritis.

4. Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
laceration of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Veteran and L.G.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The Veteran 
and L. G. testified at an April 2007 RO hearing and a 
December 2008 Board hearing at the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The record includes a January 1975 Income-Net Worth and 
Employment Statement indicating that the Veteran was awarded 
Social Security Administration (SSA) disability benefits, 
effective in July 1973.  These records have not been 
associated with the claims file. The Board finds that a 
remand is necessary to obtain such records and associate them 
with the Veteran's claims file. VA has a duty to obtain SSA 
records when they may be relevant. See Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992). Accordingly, the RO should contact the SSA and obtain 
and associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2008).

With respect to the issue of whether new and material 
evidence has been received to reopen the Veteran's claims of 
entitlement to service connection for right knee, left wrist 
and osteoarthritis disabilities, the record reflects that the 
RO attempted to provide notice as to the new and material 
evidence issues on appeal as required by 38 U.S.C.A. § 
5103(a) (2002) and 38 C.F.R. § 3.159(b) (2008). However, a 
March 2006 decision by the Court has expanded the information 
that must be provided to a claimant seeking to reopen a 
previously denied claim. See Kent v. Nicholson, 20 Vet. App. 
1, 9 (2006).

In Kent, the Court in part held that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and notifying the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought.  
The Court further held that VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. The record does 
not reflect that the Veteran was provided notice that 
complies with the Kent ruling in connection with the petition 
to reopen the claims for service connection for right knee, 
left wrist and osteoarthritis disabilities. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1. The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. The non-
existence or unavailability of such 
records must be verified by SSA. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. The Veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. 
§ 3.159(b) (2008) and the Court's 
decision in Kent, as above. Apart from 
any other requirements applicable under 
38 U.S.C.A. § 5103(a) (2002) and 38 
C.F.R. § 3.159(b) (2008), the RO should 
advise the Veteran of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for the benefits sought. In doing 
so, the RO should advise the Veteran of 
the specific element or elements 
required to establish service connection 
that were found to be insufficient in 
the previous denial.

2.  When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issues.  If the decision 
remains adverse to the appellant, he and 
his representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



